IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                      August 18, 2016 Session


                                 IN RE PROMISE A., ET AL.1


                 Appeal from the Juvenile Court for Montgomery County
                   No. 151290, 151291       Timothy K. Barnes, Judge
                        ___________________________________

                   No. M2015-02144-COA-R3-PT – Filed March 16, 2017
                        ___________________________________


The Department of Children’s Services received custody of two children as a result of a
petition it filed to have the children declared dependent and neglected; the children’s
mother had died, and they were unable to be placed with their father due to uncertainty
regarding his paternity of the children and housing arrangement. After custody was
granted to the Department and a permanency plan developed, the father established his
paternity; the permanency plan required that he continue to address his housing and
employment situations, among other matters. Eleven months after the children came into
custody, the Department filed a petition to terminate Father’s rights on the grounds of
abandonment by failure to visit or support, abandonment by failure to provide a suitable
home, substantial noncompliance with the permanency plan, and persistence of
conditions. After a trial, the court found that clear and convincing evidence existed as to
all grounds and that termination was in the best interest of the children. Father appeals,
contending that the evidence preponderates against various findings of the court, that the
evidence does not support a conclusion that any of the grounds were established, or that
termination is in the children’s best interest. Inasmuch as the children were not removed
from the Father’s home at the time they came into the Department’s custody, we reverse
the judgment terminating the Father’s rights on the grounds of persistence of conditions
and abandonment by failure to provide a suitable home; in all other respects, the
judgment is affirmed.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Reversed in
                   Part and Affirmed in Part; Case Remanded


1
  This Court has a policy of protecting the identity of children in parental termination cases by initializing
the last names of the parties.
RICHARD H. DINKINS, J., delivered the opinion of the court, in which ANDY D. BENNETT
and W. NEAL MCBRAYER, JJ., joined.

Taylor R. Dahl, Clarksville, Tennessee, for the appellant, Raymond S. A., Sr.

Herbert H. Slatery, III, Attorney General and Reporter; Brian A. Pierce, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.

                                       OPINION

I. FACTUAL AND PROCEDURAL HISTORY

       This is an appeal from the termination of Raymond A.’s (“Father”) rights to his
two children: Promise A., born September 2007, and Raymond A. Jr. born June 2008.
The Department of Children’s Services (“DCS”) became involved in May 2014, when it
received a referral that the children’s mother had been hospitalized and, as a result, the
children were unsupervised. On May 23 the children’s mother passed away; that same
day DCS filed a Petition to Adjudicate Dependency and Neglect. Pertinent to the instant
appeal, the petition alleged:

      The father to the two younger children is [Father] and he lives in
      Clarksville, Tennessee. It is unknown where the father lives, but it was
      reported he lives in a motel.
      ***
      [Father] reported that he was the father of Raymond Jr. and Promise. . . .
      [Father] stated that he was not in a relationship with [Mother], but he
      visited the children every other weekend. He reported seeing the children a
      month ago. [Father] stated there was no court order for visitation. [Father]
      reported that he moved to Clarksville, TN from Texas along with [Mother]
      and the children. He reported that he currently is staying with a friend and
      does not have a place of his own. . . .
      ***
      [Father] admitted to past prescription drug use, but denied current use.
      [Father] consented to a drug screen and tested negative for all substances
      tested for. [Father] admitted to past prescription drug use, but denied
      current use. . . .
      ***
      CPSA Williams contacted Texas Department of Family and Protective
      Services. Tamala with DFPS reported that [        ] was listed as being the
      father of [ ]; [Father] was listed as being the father of Raymond A. and
      that the father of Promise was not listed.
      ***

                                            2
          [Mother’s sister] stated that [Father] was good with children, but that he
          was not capable of providing for the children financially. She reported that
          [Mother] stated to her that [Father] was not the biological father of any of
          the children. She reported that according to [Mother], [Father] was aware
          that he was not the children’s biological father. She reported that [Mother]
          stated that [Father] signed both Promise and Raymond Jr’s birth certificate
          but she was not aware if this was true. She reported that . . . Promise and
          Raymond’s father’s name is Chris.
          ***
          [Father] reported that [Mother] . . . advised that he was not biological father
          of Promise. [Father] reported hearing in the past that he was not the
          biological father of Promise. [Father] asked the worker if he was able to
          take a paternity test to determine paternity.
          ***
          CPSA attempted to obtain the birth certificate of Promise and Raymond.
          [Father] nor any of the other family members were able to provide the
          department with definitive proof who the legal father of any children [sic]
          is. Due to all three children left without a caretaker, DCS placed them in
          state’s custody.

A protective custody order was entered placing the children in the custody of DCS and
setting a preliminary hearing on the petition for May 27. 2 On October 2, 2014, a hearing
was held on the dependent and neglect petition; the court found clear and convincing
evidence that the children were dependent and neglected and continued custody with
DCS.

        The first permanency plan was developed on June 20, 2014; the first permanency
goal, with a target date of December 8, was “return to parent,” and the secondary goal
was “exit custody with relative.” The plan, inter alia, required Father to pay support for
and attend all scheduled visits with the children; have a drug and alcohol assessment and
comply with any recommendations; be subject to twice-monthly drug screens;
demonstrate an ability to provide the children with a safe home environment and meet
their basic, physical, and medical needs; have a legal source of income; and complete a
paternity test. A second permanency plan was completed on October 22; the plan
continued many of the requirements of the first plan, maintained the primary goal of
return to parent, and changed the secondary goal to adoption. The second plan modified
the first by adding the requirements that Father implement the recommendations from the
alcohol and drug assessment he took, complete a psychiatric intake and assessment and
random drug screens, and that he participate in the Parenting Education class through
Family Support Services.


2
    The record does not reveal the result of the May 27 hearing.
                                                       3
        DCS filed a petition to terminate Father’s rights on April 9, 2015, alleging as
grounds: persistence of conditions pursuant to Tennessee Code Annotated section 36-1-
113(g)(3); abandonment by failure to visit, support, or to establish a suitable home
pursuant to section 36-1-113(g)(1); and substantial non-compliance with permanency
plans pursuant to section 36-1-113(g)(2). The petition also alleged that termination was
in the children’s best interest. Father was appointed counsel, and a guardian ad litem was
appointed.

       A hearing was held over two days in September 2015, at which DCS family
service worker Lawanna Hassan, the children’s foster father, and Father testified. At the
completion of the hearing, the court stated its factual findings and that termination of
Father’s parental rights was in the best interest of the children, and terminated his rights
on the grounds of failure to visit or support, persistence of conditions, substantial
noncompliance with the permanency plans, and failure to establish a suitable home; an
order was entered on February 4, 2016, memorializing the oral ruling.

       Father appeals, articulating the following issues for our review:

       1.     Whether there is clear and convincing evidence to support the
              termination of parental rights on any of the grounds enumerated,
              specifically whether there is clear and convincing evidence of
              substantial noncompliance with the permanency plan, abandonment
              by failure to provide a suitable home, abandonment by failure to
              visit and support, or persistence of conditions.
       2.     Whether there is clear and convincing evidence to support that
              termination of the Father’s parental rights was in the best interests of
              the minor children.
       3.     Whether the Father’s lack of counsel in the dependency and neglect
              adjudicatory hearing, which directly preceded the termination of
              parental rights proceeding, violated the Father’s right to due process,
              as due process requires States to provide parents with fundamentally
              fair procedures.
       4.     Whether the Department of Children’s Services provided reasonable
              efforts to reunify the children with their Father.

II. STANDARD OF REVIEW

       Parents have a fundamental right to the care, custody, and control of their children.
Stanley v. Illinois, 405 U.S. 645, 651 (1972); In re Adoption of A.M.H., 215 S.W.3d 793,
809 (Tenn. 2007). However, that right is not absolute and may be terminated in certain
circumstances. Santosky v. Kramer, 455 U.S. 745, 753-54 (1982); State Dep’t of
Children’s Services v. C.H.K., 154 S.W.3d 586, 589 (Tenn. Ct. App. 2004). The statutes
on termination of parental rights provide the only authority for a court to terminate a
                                             4
parent’s rights. Osborn v. Marr, 127 S.W.3d 737, 739 (Tenn. 2004). Thus, parental
rights may be terminated only where a statutorily defined ground exists. Tenn. Code
Ann.§ 36-1-113(c)(1); Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002); In re M.W.A.,
980 S.W.2d 620, 622 (Tenn. Ct. App. 1998). To support the termination of parental
rights, only one ground need be proved, so long as it is proved by clear and convincing
evidence. In the Matter of D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003).

       Because the decision to terminate parental rights affects fundamental
constitutional rights and carries grave consequences, courts must apply a higher standard
of proof when adjudicating termination cases. Santosky, 455 U.S. at 766–69. A court
may terminate a person’s parental rights only if (1) the existence of at least one statutory
ground is proved by clear and convincing evidence and (2) it is shown, also by clear and
convincing evidence that termination of the parent’s rights is in the best interest of the
child. Tenn. Code Ann. § 36-1-113(c); In re Adoption of A.M.H., 215 S.W.3d at 808–09;
In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002). In light of the heightened standard of
proof in these cases, a reviewing court must adapt the customary standard of review set
forth by Tenn. R. App. P. 13(d). In re M.J.B., 140 S.W.3d 643, 654 (Tenn. Ct. App.
2004). As to the court’s findings of fact, our review is de novo with a presumption of
correctness unless the evidence preponderates otherwise, in accordance with Tenn. R.
App. P. 13(d). Id. We must then determine whether the facts, “as found by the trial court
or as supported by the preponderance of the evidence, clearly and convincingly establish
the elements” necessary to terminate parental rights. Id.

III. ANALYSIS

       A. Grounds for Termination

       The trial court found that the following statutory grounds for termination were
established: abandonment by failure to visit, failure to support, and failure to provide a
suitable home; that the conditions which led to the children’s coming into DCS custody
persisted; and that Father was in substantial noncompliance with the permanency plans.
Father challenges the court’s holdings with respect to each ground for termination.

              1. Substantial Noncompliance with Permanency Plans

        A ground for termination is “substantial noncompliance by the parent or guardian
with the statement of responsibilities in a permanency plan pursuant to the provisions of
title 37, chapter 2, part 4.” Tenn. Code Ann. § 36-1-113(g)(2). Elaborating on this
ground in In re M.J.B., this Court has stated:

       Terminating parental rights based on Tenn. Code Ann. § 36-1-113(g)(2)
       requires more proof than that a parent has not complied with every jot and
       tittle of the permanency plan. To succeed under Tenn. Code Ann. § 36-1-
                                            5
      113(g)(2), the Department must demonstrate first that the requirements of
      the permanency plan are reasonable and related to remedying the conditions
      that caused the child to be removed from the parent’s custody in the first
      place, In re Valentine, 79 S.W.3d at 547; In re L.J.C., 124 S.W.3d 609, 621
      (Tenn.Ct.App.2003), and second that the parent’s noncompliance is
      substantial in light of the degree of noncompliance and the importance of
      the particular requirement that has not been met. In re Valentine, 79 S.W.3d
      at 548–49; In re Z.J.S., 2003 WL 21266854, at *12. Trivial, minor, or
      technical deviations from a permanency plan’s requirements will not be
      deemed to amount to substantial noncompliance. In re Valentine, 79
S.W.3d at 548; Department of Children’s Servs. v. C.L., No. M2001-02729-
      COA-R3-JV, 2003 WL 22037399, at *18 (Tenn. Ct. App. Aug. 29, 2003)
      (No Tenn. R. App. P. 11 application filed).
140 S.W.3d at 656–57. Whether there has been substantial noncompliance with a
permanency plan is a question of law, reviewed on appeal de novo with no presumption
of correctness. In re Valentine, 79 S.W.3d at 548.

       With respect to the ground of substantial noncompliance, the trial court made the
following findings of fact:

             At the outset, the Court finds that the requirements under the
      permanency plans for [Father] were clearly reasonable and related to
      remedying the conditions that warranted foster care for the children. This
      Court previously made such a finding when ratifying the permanency plans
      on July 29th, 2014 and April 1st, 2015. The Court finds that [Father] was
      given multiple copies of these plans; it believes the testimony was five
      copies were given to [Father]. [Father] knew what his obligations in the
      permanency plans were and the tasks that he was asked to do, were not
      done in a timely manner. He was asked to do an A&D assessment in July
      2014. He finally completed that, according to his own testimony, a couple
      of months ago, which the Court would assume is July of 2015, over a year
      later.

             He was asked to provide prescriptions and participate in random
      drug screens. His testimony during this hearing was that he does not have
      prescriptions, but apparently he provided no proof that this is true. He was
      asked to provide random pill counts. His own testimony was that he did
      not do that. He has not provided any proof of a legal means of income. He
      has not provided a lease agreement or any proof of showing that he has
      stable housing.


                                           6
               The Court would find that [Father] was offered the assistance of the
       department of Children’s Services in finding suitable housing and that he
       consistently turned down that help and further did not avail himself to [sic]
       DCS for further help, much the same way that he did not avail himself to
       [sic] the help of his attorney early on.

              The Court therefore finds that [Father] has made no progress
       towards accomplishing the tasks under the permanency plans. DCS clearly
       made reasonable efforts as described above to assist [Father], therefore,
       [Father] is in substantial noncompliance with the permanency plan
       obligations.

       Father argues that the trial court’s finding that the requirements of the permanency
plans were reasonable and related to the remedying the conditions that caused the
children’s removal in the first place is unsupported because “the condition that caused the
children to be removed . . . was the death of their mother and Father’s inability to
immediately produce their birth certificates.” This is not a complete or accurate
statement of the circumstances upon which the children came into DCS custody.

        While the children’s mother’s death was the precipitating factor in their coming
into DCS custody, it was not the sole factor. The interviews and investigation conducted
by DCS produced, in addition to uncertainty regarding the paternity of the children,
concerns about Father’s housing situation, drug use and criminal history, as noted in the
allegations of the petition quoted at section I, supra. As a result of taking custody of the
children, DCS was required by Tennessee Code Annotated section 37-2-403 to develop a
plan for each child that addressed the circumstances by which they came into custody;
here those circumstances were the death of their mother and, in light of the uncertainty as
to their father, the lack of a placement for the children.

        For the reasons set forth below, we agree with the trial court that the requirements
of the permanency plans were reasonably related to remedying the conditions that led to
the children’s not being placed with Father upon the mother’s death. The first
permanency plan was developed on June 20, 2014, with the first permanency goal being
“return to parent,” with the secondary goal of “exit custody with relative”; the target date
was December 8. Pertinent to the issues in this appeal, the plan required Father to pay
support for and attend all scheduled visits with the children; have a drug and alcohol
assessment and comply with any recommendations, and be subject to twice-monthly drug
screens; demonstrate an ability to provide the children with a safe home environment and
meet their basic, physical, and medical needs; have a legal source of income; and
complete a paternity test. A second permanency plan was completed on October 22; the
plan continued many of the requirements of the first plan, maintained the primary goal of
return to parent, and changed the secondary goal to adoption. The second plan modified
the first by adding the requirements that Father implement the recommendations from the
                                             7
alcohol and drug assessment he took and complete a psychiatric intake and assessment,
that he submit to random drug screens, and that he participate in the Parenting Education
class through Family Support Services. The permanency plans reflect these concerns,
particularly Father’s housing and employment situation, and set forth steps to assist
Father in acquiring a more stable lifestyle.

       Father also argues that the failure of his counsel in the dependent and neglect
proceeding to attend the meeting where the permanency plans were developed deprived
him of the opportunity to challenge some of the requirements of the permanency plans,
thereby resulting in requirements that were not reasonable or related to the circumstances
that led to the children being placed in DCS custody. He contends that these matters,
along with the failure of the court to appoint counsel for him after permitting his counsel
to withdraw in the dependent and neglect proceeding, resulted in a fundamentally unfair
procedure.3 We find no merit to Father’s contention that the fact that he was
unrepresented during a portion of the dependent and neglect proceeding rendered that
proceeding or the termination proceeding unfair or deprived him of due process. This
Court has previously held that “any deprivation of due process based upon the failure to
appoint counsel during a dependency and neglect proceeding is remedied if the appellant
is afforded full protection at the termination proceeding.” In re Arteria H., 326 S.W.3d
167, 183 (Tenn. Ct. App. 2010), overruled on other grounds by In re Kaliyah S., 455
S.W.3d 533 (Tenn. 2015) (citing In re S.Y., 121 S.W.3d 358, 364 (Tenn. Ct. App. 2003)).
Father was represented by counsel at all times during the termination proceedings;
moreover, the reasonableness of the requirements of the permanency plans is an issue that
was resolved by the trial court and that we consider in this appeal. The requirements of
the permanency plans were reasonable and related to the circumstances and conditions
that caused the children to come into DCS custody.

         We now address whether the record clearly and convincingly supports the finding
that Father was in substantial noncompliance with the permanency plans. Ms. Hassan
testified that Father received both permanency plans; that she explained to Father that
DCS could assist him with anything listed on the permanency plan but that Father
“always stated that he didn’t need any assistance”; that, with respect to Father, “[i]t
doesn’t seem like there’s any concern to actually get the tasks done and there’s no hurry
to it”; that she requested a walk-through of the home since the . . . petition was filed, but
he never gave us a time when we could come out to the home”; that Father did not visit
the children until he received the petition to terminate his parental rights; that Father has
never provided proof of income, but recently “stated that he’s a clergyman and showed us
his card and stated that he did not have to provide proof of income for that reason”; that
she made several attempts to contact Father, including by phone and mail; that Father

3
  In his statement of issues Father refers to a due process right, which he contends “requires States to
provide parents with fundamentally fair procedures.”

                                                   8
complied with the request for a paternity test; that he completed a parenting assessment,
which was paid for by DCS and which recommended that he take a parenting class; 4 that
Father completed an “online four-hour parenting class,” which Ms. Hassan had “no way
to determine if it . . . would meet the criteria”; that Father provided proof of completing
that class in the six months allotted only “two, maybe three months ago [before the
hearing]”;5 that Father had provided no proof of a stable home or income, had attended
no school meetings, doctors’ visits, or otherwise participated in the children’s lives, as
required by the permanency plans.

       The foster father, who was tasked with supervising visitation between Father and
children, testified that there was no contact between father and children from January
2015, when the children were placed in his home, until April 2015, when the petition to
terminate Father’s parental rights was filed.

       Father testified that he received both permanency plans and understood the criteria
for terminating his rights, and that if he did not complete DCS’s requests, the court could
terminate his rights to his children. Father did not introduce evidence contrary to the
testimony of Ms. Hassan or the foster father; rather he argues that he “actually completed
numerous tasks,” including the paternity test, alcohol and drug assessment, drug screens,
parenting assessment, and a four hour parenting class.

       Viewing the evidence as a whole, the tasks that Father completed were insufficient
to establish substantial compliance with the permanency plans. The testimony shows that
he completed many of the tasks only after the petition to terminate his rights was filed
and in anticipation of the hearing on the petition. At the time of the hearing, he had not
secured separate living arrangements or demonstrated “the ability to provide the children
with a safe and nurturing home environment,” as required by the plans but, rather, was
4
 Despite Father’s contention that there is no testimony to support “the Juvenile Court [’s finding] that the
F[amily] S[ervices] W[orker] specifically testified that DCS paid for a paternity test and she set up the
alcohol and drug assessment for [Father] at Renewal House,” we observe that Ms. Hassan testified that:

        The Department actually paid for the A[lcohol] & D[rug] assessment. We had a
        representative from Renewal House that would be in our office regularly. She actually
        went in and did the A&D assessment with [Father]. We also paid for the parenting
        assessment. We made several attempts to get ahold of him to ask if he needed assistance
        with other services and also provided our information so that, you know, we knew he had
        the information to contact us.

The court’s finding is supported by this testimony.
5
 Upon our review of Ms. Hassan’s testimony, we note that, shortly after giving the quoted testimony, she
used the terminology “two, maybe three weeks ago.” This misstatement is not material because Father
provided the proof to DCS, at the earliest, in June of 2015, which was past the target completion date of
April 22, 2015.

                                                      9
living with the people with whom he was living at the time the dependent and neglect
proceeding was initiated and who had been rejected as a potential placement for the
children.6 The permanency plans required that he have a legal means of income, pay
child support, and be able to meet the children’s financial needs. He testified, however,
that he had not provided proof of income to DCS and had not paid support; significantly,
until the termination petition was filed, he had not attended his scheduled visitations. The
evidence clearly and convincingly supports the finding that Father was in substantial
noncompliance with the provisions of the permanency plans.

               2. Abandonment by Failure to Visit or Support

       Abandonment is listed as a ground for termination in Tennessee Code Annotated
section 36-1-113(g)(1); that term is defined in Tennessee Code Annotated section 36-1-
102(1)(A), which reads in pertinent part:

       For purposes of terminating the parental or guardian rights of a parent or
       parents or a guardian or guardians of a child to that child in order to make
       that child available for adoption, “abandonment” means that:

       ***
       (i) For a period of four (4) consecutive months immediately preceding the
       filing of a proceeding or pleading to terminate the parental rights of the
       parent or parents or the guardian or guardians of the child who is the
       subject of the petition for termination of parental rights or adoption, that the
       parent or parents or the guardian or guardians either have willfully failed to
       visit or have willfully failed to support or have willfully failed to make
       reasonable payments toward the support of the child;

Tenn. Code Ann. § 36-1-102(1)(A)(i).

        The record is clear that during the four-month period preceding the filing of the
termination petition, Father did not visit the children. He acknowledged that he did not
visit them between September 2014 and May 2015 and asserts that this was not willful

6
  All persons living in the home in which Father was living were required to pass a background check and
drug screen in order for the children to be placed with him. Father argues at length that DCS ran a
background check on the wrong person: a Mr. F[.], instead of a Mr. G[.]. One person on which DCS
performed a background check did not pass; Father was informed of this. Upon learning from Ms.
Hassan that the children could not be placed in the home “due to Mr. F[.]’s background check,” Father
should have been alerted that the wrong name was used in the background check and communicated that
to DCS. In any event, in light of the entire record, any error on the part of DCS in running the
background check does not affect Father’s responsibility to comply with the requirements of the
permanency plan.

                                                  10
but was “largely due to communication difficulties between DCS and [Father], not due to
willful failure.” In support, Father cites testimony that he spoke with Ms. Hassan’s
predecessor7 regarding one occasion in which he would not be able to exercise his
visitation due to a flat tire and was advised by the caseworker that the worker “would try
to rearrange it or we’ll just go to the next visit, and the next thing I know he never called
me back.”

       In In re Audrey S., 182 S.W.3d 838 (Tenn. Ct. App. 2005), the court discussed
willfulness in the context of termination cases:

                 The concept of “willfulness” is at the core of the statutory definition
          of abandonment. A parent cannot be found to have abandoned a child
          under Tenn. Code Ann. § 36-1-102(1)(A)(i) unless the parent has either
          “willfully” failed to visit or “willfully” failed to support the child for a
          period of four consecutive months. . . . In the statutes governing the
          termination of parental rights, “willfulness” does not require the same
          standard of culpability as is required by the penal code. Nor does it require
          malevolence or ill will. Willful conduct consists of acts or failures to act
          that are intentional or voluntary rather than accidental or inadvertent.
          Conduct is “willful” if it is the product of free will rather than coercion. . . .
          Failure to visit or support a child is “willful” when a person is aware of his
          or her duty to visit or support, has the capacity to do so, makes no attempt
          to do so, and has no justifiable excuse for not doing so. Failure to visit or
          to support is not excused by another person’s conduct unless the conduct
          actually prevents the person with the obligation from performing his or her
          duty . . . or amounts to a significant restraint of or interference with the
          parent=s efforts to support or develop a relationship with the child. . . .

Id. at 863B64 (citations and footnotes omitted). The record will not support a conclusion
that Father’s failure to visit his children was not willful.

       The record is clear that Father knew that he could visit and in fact had visited; he
did not testify that he was prevented in any way from visiting the children, and the record
belies an inference that anything DCS did or did not do prevented him from exercising
his visitation. Father had successfully exercised several visitations prior to September
2014, and it is disingenuous for him to contend on appeal that he needed counsel to
“explain the process to him, for all of those visits” and that the lack of counsel explains
away his failure to visit. The record supports a finding that his failure to visit was willful.



7
    Ms. Hassan assumed responsibility for this case in July 2014.

                                                     11
       Similarly, the evidence of Father’s willful failure to pay support is clear and
convincing. Both Ms. Hassan and Father testified that he did not pay any child support.
Father testified that he works, providing “tree service, lawn service, landscaping,
drywall” but that he has never paid child support for the following reasons: he “was
under the impression [he] was going to get [his] children back”; DCS was “going to send
[him] some kind of verification of where I was supposed to send this money to,” which
he never received; and “it was very difficult” to both work and try to find another
residence.

       As to Father’s reasons for not paying support, we note that the obligation to
support one’s children was clearly set forth I the permanency plan and does not abate
because a parent believes he or she will regain custody. Second, contrary to Father’s
insistence, the payment address was provided in both permanency plans. Third, Ms.
Hassan and Father both testified that DCS offered to assist Father with finding another
residence, but he refused the assistance.

       Accordingly, the record clearly and convincingly supports the termination of
Father’s parental rights on the grounds of abandonment by failure to visit and by failure
to support.

                3. Abandonment by Failure to Establish a Suitable Home and
                Persistence of Conditions

       The grounds of abandonment by failure to establish a suitable home 8 and
persistence of conditions9 are predicated on the child being removed from the home of

8
 Tennessee Code Annotated section 36-1-113(g)(1) provides that abandonment, as defined at Tennessee
Code Annotated section 36-1-102(1)(A), is a ground for termination of parental rights; the latter statute
defines “abandonment” as follows:

        For purposes of terminating the parental or guardian rights of a parent or parents or a
        guardian or guardians of a child to that child in order to make that child available for
        adoption, “abandonment” means that:

        ***

        (ii) The child has been removed from the home of the parent or parents or the guardian
        or guardians as the result of a petition filed in the juvenile court in which the child was
        found to be a dependent and neglected child, as defined in § 37-1-102, and the child was
        placed in the custody of the department or a licensed child-placing agency, that the
        juvenile court found, or the court where the termination of parental rights petition is filed
        finds, that the department or a licensed child-placing agency made reasonable efforts to
        prevent removal of the child or that the circumstances of the child's situation prevented
        reasonable efforts from being made prior to the child's removal; and for a period of four
        (4) months following the removal, the department or agency has made reasonable efforts
        to assist the parent or parents or the guardian or guardians to establish a suitable home for
                                                    12
the person whose parental rights are sought to be terminated. This Court in In re Navada
N. held that “this ground [of abandonment by failure to provide a suitable home] is
inapplicable when the child is not removed from the parent at issue’s home before being
placed with DCS.” 498 S.W.3d 579, 596-97 (Tenn. Ct. App. 2016), no perm. app. filed
(citing In Re Jayden B.T., No. E2014-00715-COA-R3-PT, 2015 WL 3876573, at *9
(Tenn. Ct. App. June 23, 2015), appeal denied (Sept. 25, 2015); In re K.M.K., No.
E2014-00471-COA-R3-PT, 2015 WL 866730, at *5 (Tenn. Ct. App. Feb. 27, 2015)).
Similarly, this court in In Re Jayden B.T. held the requirement to apply when the ground
for termination asserted is persistence of conditions. 2015 WL 3876573, at *9.

        Father testified that he was not living with the children’s mother at the time the
children were placed in foster care in May 2014. He testified that, prior to their removal,
he had been visiting with his children “just about every other weekend,” but he did not
testify where the visits took place. He testified that he was living at a certain address
since the time DCS became involved and that he was unable to prove that the children
were his biological children because their birth certificates “were in the house where they



       the child, but that the parent or parents or the guardian or guardians have made no
       reasonable efforts to provide a suitable home and have demonstrated a lack of concern for
       the child to such a degree that it appears unlikely that they will be able to provide a
       suitable home for the child at an early date. The efforts of the department or agency to
       assist a parent or guardian in establishing a suitable home for the child may be found to
       be reasonable if such efforts exceed the efforts of the parent or guardian toward the same
       goal, when the parent or guardian is aware that the child is in the custody of the
       department[.]

(Emphasis added.)
9
  Tennessee Code Annotated section 36-1-113(g)(3) provides that persistence of conditions is a ground
for termination:

       (3) The child has been removed from the home of the parent or guardian by order of a
       court for a period of six (6) months and:
          (A) The conditions that led to the child’s removal or other conditions that in all
          reasonable probability would cause the child to be subjected to further abuse or
          neglect and that, therefore, prevent the child’s safe return to the care of the parent or
          parents or the guardian or guardians, still persist;
          (B) There is little likelihood that these conditions will be remedied at an early date so
          that the child can be safely returned to the parent or parents or the guardian or
          guardians in the near future; and
          (C) The continuation of the parent or guardian and child relationship greatly
          diminishes the child's chances of early integration into a safe, stable and permanent
          home;

(Emphasis added.)

                                                   13
were staying.” This testimony, as well as trial Exhibit 2,10 establishes that the children
lived in a different home from Father’s. Inasmuch as the children were not removed from
Father’s home, these grounds for termination are not applicable, and we reverse the
determination to the contrary.11

          C. Best Interest

        Once a ground for termination has been proven, the trial court must then determine
whether it is in the best interest of the child for the parent’s rights to be terminated, again
using the clear and convincing evidence standard. In re Valentine, 79 S.W.3d at 546. The
legislature set out a list of factors at Tennessee Code Annotated section 36-1-113(i) for
the courts to follow in determining the child’s best interest.12 The list of factors in the

10
 Exhibit 2 contained the Protective Custody Order, entered May 23, 2014, and the Petition to Adjudicate
Dependency and Neglect, filed the same day. In the petition, DCS alleged that “the mother’s boyfriend,
Rob P[.] . . . has stated he and the children are at the home where the mother and children lived.”
11
  Although not establishing grounds for termination, Father’s living situation and the circumstances by
which the children came into DCS custody are relevant to the involvement of DCS and Father’s
compliance with the permanency plans, as well as the best interest of children.
12
     The factors at Tennessee Code Annotated section 36-1-113(i) are:

          In determining whether termination of parental or guardianship rights is in the best
          interest of the child pursuant to this part, the court shall consider, but is not limited to, the
          following:

          (1) Whether the parent or guardian has made such an adjustment of circumstance,
          conduct, or conditions as to make it safe and in the child’s best interest to be in the home
          of the parent or guardian;
          (2) Whether the parent or guardian has failed to effect a lasting adjustment after
          reasonable efforts by available social services agencies for such duration of time that
          lasting adjustment does not reasonably appear possible;
          (3) Whether the parent or guardian has maintained regular visitation or other contact with
          the child;
          (4) Whether a meaningful relationship has otherwise been established between the parent
          or guardian and the child;
          (5) The effect a change of caretakers and physical environment is likely to have on the
          child’s emotional, psychological and medical condition;
          (6) Whether the parent or guardian, or other person residing with the parent or guardian,
          has shown brutality, physical, sexual, emotional or psychological abuse, or neglect
          toward the child, or another child or adult in the family or household;
          (7) Whether the physical environment of the parent’s or guardian’s home is healthy and
          safe, whether there is criminal activity in the home, or whether there is such use of
          alcohol, controlled substances or controlled substance analogues as may render the parent
          or guardian consistently unable to care for the child in a safe and stable manner;
          (8) Whether the parent’s or guardian’s mental and/or emotional status would be
          detrimental to the child or prevent the parent or guardian from effectively providing safe
                                                        14
statute “is not exhaustive, and the statute does not require every factor to appear before a
court can find that termination is in a child’s best interest.” In re S.L.A., 223 S.W.3d 295,
301 (Tenn. Ct. App. 2006) (citing Tenn. Dept. of Children’s Svcs. v. T.S.W., No. M2001-
01735-COA-R3-CV, 2002 WL 970434, at *3 (Tenn. Ct. App. May 10, 2002); In re
I.C.G., No. E2006-00746-COA-R3-PT, 2006 WL 3077510, at *4 (Tenn. Ct. App. Oct.
31, 2006)). “The parties are free to offer proof of other relevant factors.” In re
Carrington H., 483 S.W.3d 507, 523 (Tenn. 2016), cert. denied sub nom. Vanessa G. v.
Tennessee Dep’t of Children’s Servs., 137 S. Ct. 44, 196 L. Ed. 2d 28 (2016) (citing In re
Audrey S., 182 S.W.3d at 878.). “The weight and relevance of these factors may vary
from case to case and it is possible that a single factor is determinative.” In re B.A.C., 317
S.W.3d 718, 727 (Tenn. Ct. App. 2009) (quoting In re D.C.A., No. M2008-01279-COA-
R3-PT, 2009 WL 837877, at *8 (Tenn. Ct. App. Mar. 30, 2009) (no perm. app. filed). As
we consider this issue, we apply the instruction in White v. Moody:

       [A]scertaining a child’s best interests in a termination proceeding is a fact-
       intensive inquiry requiring the courts to weigh the evidence regarding the
       statutory factors, as well as any other relevant factors, to determine whether
       irrevocably severing the relationship between the parent and the child is in
       the child’s best interests. The child’s best interests must be viewed from
       the child’s, rather than the parent’s, perspective.

171 S.W.3d 187, 193-94 (Tenn. Ct. App. 2004) (internal citations and footnote omitted).

       In making this determination, the trial court made the following findings relative
to factors (1), (2), (3), (5), (8), and (9):

              Considering the factors in TCA 36-1-113(i), the Court finds that
       [Father] has failed to make an adjustment of circumstance, conduct or
       conditions as to make it safe and in the children’s best interest to return
       home. [Father] is in the exact same position he was in when the children
       came into foster care. [Father] failed to effect a lasting adjustment after
       reasonable efforts by DCS to assist [and] that [a] lasting adjustment does
       not reasonably appear possible. [Father] has failed to visit the children or
       provide regular support for the children.

              The Court may also consider other factors when determining if
       termination of parental rights is in the children’s best interest. The Court
       has heard the testimony of the resource parent, and would find that the
       children have been well situated in the D[.]’s home for over eight months.

       and stable care and supervision for the child; or
       (9) Whether the parent or guardian has paid child support consistent with the child
       support guidelines promulgated by the department pursuant to § 36-5-101.

                                               15
       They have provided very well for the needs of the children and while in
       their home, the children have thrived. There has been a lapse in the
       children’s behavior and conduct subsequent to the period of phone contact
       with [Father], during which time there was some acting out that involved
       one incident of Raymond Jr. acting out of character and writing on the wall.
       The father has showed very poor judgment in arguing with the resource
       parent and yelling over the phone and in front of the children. This would
       illustrate to the Court that [Father] is not equipped to appropriately care for
       the children and it is also a good illustration of who is acting on the
       children’s behalf. Having heard the testimony and reviewed the evidence,
       the Court would find by clear and convincing evidence that the termination
       of [Father’s] parental rights would be in the children’s best interest.

        From our review of the record, there is clear and convincing evidence in support
of the above findings. With respect to factor (1), as discussed in sections A1 and A2,
supra, Ms. Hassan testified at length about the conditions that prevented the children
from being placed with Father, the efforts made by DCS to assist him in addressing the
deficiencies identified, and his failure to remedy those concerns. As noted by the court,
at the time of the termination hearing, Father was in the same situation he was in when
the dependent and neglect proceeding began.

        With respect to factor (2), Father cites to no evidence to support his argument that
DCS “did not provide reasonable efforts when it first separated the children from
[Father].” To the contrary, the testimony of Ms. Hassan establishes that DCS
investigated the issues brought to light when contact was initially made; provided
services to Father, including a parenting assessment, visitation transportation, and
supervision; attempted to contact Father by phone and mail; attempted to visit his home;
and orchestrated foster care. DCS made reasonable efforts to assist Father in making an
adjustment of his circumstances and, despite those efforts, he failed to do so; the record
fully supports trial court’s findings that DCS’s efforts were reasonable and that Father
failed to make a lasting adjustment of his circumstances.

        With respect to factor (3), Ms. Hassan testified that, other than the three visits in
the summer of 2014, Father had no contact with the children, who asked about him and
wanted to know why they were not visiting with him; that she attempted to contact him to
set up more visitation and to let him know that the children were asking about him; that
she was unable to get in touch with him. In the absence of Father’s visitation, Ms.
Hassan testified that the children “were doing wonderful . . ., had been progressing well
in their therapy [. . ., and] were thriving in school.”

       With respect to factor (5), Ms. Hassan testified that, at the time the termination
petition was filed, the children had been in their current pre-adoptive foster home for
approximately four months, and that during that time:
                                           16
      . . . they were doing wonderful. They had been progressing well in their
      therapy. They were thriving in school. Promise[’s]. . . reading grade. . .
      went from near failing to exceptional. Raymond Jr. was still having some
      difficulty in school but had progressed . . ., and it was noted at that point
      that he would be passing to the next grade.

The foster father testified that the children “were really doing well up until when the
phone calls and the visits started” in May 2015.

        Related to factor (8), there is testimony that Father frequently became agitated
during encounters with Ms. Hassan; that, at one Foster Care Review Board hearing,
bailiffs were called in because he had become aggressive in his behavior; and that he
became agitated while on the phone with the foster parent and yelled at the parent. This
is evidence of behaviors that are or could be detrimental to the children or put them in
danger.

       With respect to factor (9), Father acknowledged that he had not paid support for
the children.

       There is also significant evidence in the record with respect to factor (4). When
asked whether a meaningful relationship appeared to exist between Father and the
children, Ms. Hassan testified as follows:

             The children generally only ask about him when they, like, know
      that a phone call is supposed to happen or a visit. They can be easily
      distracted after the visits. Because they would be upset that they were
      leaving, but you could easily -- like, we could play a game in the car
      driving the half hour away, and they would be fine. After that they weren’t
      upset anymore. They would have some behavioral issues afterwards but
      most of them could easily be addressed. During the visits they would run
      up and say, Hi, I love you, but they were more focused on playing a game
      or playing with the phones and things like that.

In addition, Ms. Hassan gave the following assessment of the relationship between Father
and the children:

      Q. Isn’t it fair to say that [Father] and the children interacted well during
      the visits?
      A. The children appeared to get on his nerves. He yelled at them multiple
      times. They interacted well when they were looking at stuff on the phone;
      but other than that, no.


                                           17
As evidence that he has a meaningful relationship with his children, Father cites Ms.
Hassan’s testimony that daughter wrote a letter to Father telling him she loves and misses
him, daughter asked if she could call her father, and that both children asked when they
could go live with their father. The testimony cited by Father, however, does not
establish a meaningful relationship; the record is clear that Father did not attend visits
with the children until the petition for termination was filed, and that he did not attend
IEP meetings, parent teacher conferences, or medical appointments. Considering the
record as a whole, there is clear and convincing evidence that Father did not have a
meaningful relationship with the children.

        In addition to the specific factors, the record supports the findings as to other
matters that the trial court held bore on the children’s best interest. We agree with the
trial court that the termination of Father’s rights is in the best interest of the children.

IV. CONCLUSION

      For the foregoing reasons, the judgment terminating Father’s parental rights on the
grounds of persistence of conditions and abandonment by failure to provide a suitable
home is reversed; in all other respects, the judgment is affirmed.




                                                 RICHARD H. DINKINS, JUDGE




                                            18